NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                      :
  ANTHONY GAMBINO,                                    :
                                                      :      Civil Action No. 17-7241 (SRC)
                      Plaintiff,                      :
                                                      :
          v.                                          :                  OPINION
                                                      :
  COMMISSIONER OF SOCIAL                              :
  SECURITY,                                           :
                                                      :
                      Defendant.                      :
                                                      :

CHESLER, District Judge

       This matter comes before the Court on the appeal by Plaintiff Anthony Gambino

(“Plaintiff”), of the final decision of the Commissioner of Social Security (“Commissioner”),

determining that he was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be affirmed.

       In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning December 3, 2008. A hearing was held before ALJ Anne Sharrad

(the “ALJ”) on March 15, 2017 and the ALJ issued an unfavorable decision on May 18, 2017,

finding Plaintiff not disabled. After the Appeals Council denied Plaintiff’s request for review, the

ALJ’s decision became the Commissioner’s final decision, and Plaintiff filed this appeal.

       In the decision of May 18, 2017, the ALJ made the following findings. At step three,

Plaintiff did not meet or equal any of the Listings. At step four, the ALJ found that Plaintiff

                                                  1
retained the residual functional capacity to perform a full range of work at all exertional levels

but with certain nonexertional limitations. Specifically, the ALJ found Plaintiff could understand

and carry out simple and routine instructions in a low-stress job, “which is defined as having

only occasional change in the work setting and only occasional decision making required.” ECF

No. 4-2 at 16. The ALJ additionally found that Plaintiff “could not perform fast-paced work such

as assembly line work with strict production quotas, but could perform goal-oriented work that

could be completed by the end of the work shift.” Id. Finally, the ALJ found that Plaintiff could

have “occasional, brief and superficial interaction with supervisors and co-workers but no

interaction or contact with the general public.” Id. On the basis of this evidence, the ALJ

concluded that Plaintiff was “limited to simple, routine jobs in low contact, low stress settings.”

At step four, the ALJ also found that Plaintiff did not retain the residual functional capacity to

perform his past relevant work as a barber or construction worker. At step five, the ALJ

consulted a vocational expert and concluded that there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with his medical

impairments, age, education, past work experience, and residual functional capacity. The ALJ

concluded that Plaintiff was not disabled within the meaning of the Act during the relevant time

period.

          The issue before the ALJ was whether Plaintiff was disabled during the period which

began on December 3, 2008 and ended on his date last insured, December 31, 2012. Thus, on

review, the question is whether substantial evidence supports the Commissioner’s decision that

Plaintiff was not disabled during this four-year period.

          Plaintiff contends that the decision should be reversed on three principal grounds: 1) at

step three, the ALJ erred by finding Plaintiff only had moderate impairments and thus did not



                                                   2
meet any of the Listings requirements; 2) at step four, the ALJ improperly determined Plaintiff’s

residual functional capacity; and 3) at step five, the ALJ’s finding that Plaintiff could return to

alternative work (i.e. that there were other jobs in the national economy that Plaintiff could

perform) was not supported by substantial evidence. Defendant counters that the ALJ properly

supported her decision with substantial evidence from the record, and should be affirmed. The

Court agrees with Defendant.

       This Court reviews the Commissioner’s decisions under the substantial evidence

standard. This Court must affirm the Commissioner’s decision if it is “supported by substantial

evidence.” 42 U.S.C. §§ 405(g), 1383(c)(3); Stunkard v. Sec’y of Health and Human Services,

841 F.2d 57, 59 (3d Cir. 1988); Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence “is more than a mere scintilla of

evidence but may be less than a preponderance.” McCrea v. Comm’r of Soc. Sec., 370 F.2d 357,

360 (3d Cir. 2004). The reviewing court must consider the totality of the evidence and then

determine whether there is substantial evidence to support the Commissioner’s decision. See

Taybron v. Harris, 667 F.2d 412, 413 (3d Cir. 1981).

       Plaintiff’s case on appeal suffers from two principal defects: 1) its failure to deal with the

issue of the burden of proof at the first four steps of the sequential evaluation process; and 2) its

failure to deal with the harmless error doctrine. As to the burden of proof, Plaintiff bears the

burden in the first four steps of the analysis of demonstrating how his impairments, whether

individually or in combination, amount to a qualifying disability. Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987). As to the harmless error doctrine, the Supreme Court explained its



                                                  3
operation in a similar procedural context in Shinseki v. Sanders, 556 U.S. 396, 409 (2009),

which concerned review of a governmental agency determination. The Court stated: “the burden

of showing that an error is harmful normally falls upon the party attacking the agency’s

determination.” Id. In such a case, “the claimant has the ‘burden’ of showing that an error was

harmful.” Id. at 410. Plaintiff thus bears the burden, on appeal, of showing not merely that the

Commissioner erred, but also that the error was harmful. At the first four steps, this requires that

Plaintiff also show that, but for the error, he might have proven his disability. In other words,

when appealing a decision at the first four steps, if Plaintiff cannot articulate the basis for a

decision in his favor, based on the existing record, he is quite unlikely to show that an error was

harmful.

       As to step three, Plaintiff has not come close to persuading this Court either that the ALJ

erred or that any error was harmful. At step three, Plaintiff argues, in general, that the severity of

his combined impairments equals in severity any of a number of Listings. Moreover, Plaintiff

takes issue with the ALJ’s finding of only moderate limitations, and states that the ALJ’s most

problematic findings relate to her determinations regarding “Plaintiff’s ability to relate to others

and his ability to maintain concentration, persistence, and pace.” ECF No. 7 at 17. Plaintiff then

argues that the findings by the ALJ with regards to the “B” criteria “actually represent

impairments that are marked in degree” rather than moderate impairments as the ALJ found.

Plaintiff’s recitation of the evidence considered by the ALJ, and the ALJ’s discounting of the

testimony of Plaintiff and his wife, does not even begin to demonstrate that the ALJ erred, much

less demonstrate that a harmful error occurred. To show that such an error was harmful, Plaintiff

would need to, at a minimum, point to evidence of record that might have sustained his burden of

proof of disability. At a minimum, again, he would need to explain which impairments,



                                                   4
combined, should have been found to be medically equivalent to what Listing. The brief contains

no analysis that provides support for the contention that certain of Plaintiff's impairments,

considered in combination, equal in severity a particular Listing. Instead, Plaintiff’s brief argues

only that the ALJ’s step three analysis was flawed and inadequate in finding only moderate

limitations. In fact, Plaintiff’s reply brief appears to argue that because the ALJ failed to discuss

the “A” criteria for the Listings, Plaintiff meets all of the Listings for 12.02, 12.04, 12.06, and

12.08, because the “B” criteria are identical for all Listings, and the ALJ’s findings on the level

of severity for the “B” criteria were “not reasonable or supported by substantial evidence or by

an adequate rationale.” ECF No. 9 at 7. Other than emphasizing the testimony of Plaintiff and

Plaintiff’s wife, which the ALJ found not credible as it was unsupported by the medical evidence

in the record, conspicuously absent from the brief is any statement of what evidence supports the

Listing or Listings Plaintiff contends he meets or equals. Plaintiff does not show how the

evidence of record supports a different determination at step three.

           Plaintiff fails to explain how the step three analysis might have been performed

differently so as to make a material difference in the disability determination. 1 This Court is not

persuaded that the step three analysis was inadequate but, even if it was defective, given that

Plaintiff has made no case on appeal that he met his burden of proof at step three, such defects

could not be more than harmless error. Plaintiff has not even pointed to the Listing that he claims

to have met or equaled, much less pointed to evidence of record that might have supported such a


1
    The Third Circuit has stated:

           It has been oft-noted that “Judges are not like pigs, hunting for truffles buried in the record.” And
           this Court has frequently instructed parties that they bear the responsibility to comb the record and
           point the Court to the facts that support their arguments.

United States v. Claxton, 766 F.3d 280, 307 (3d Cir. 2014) (citations omitted). Plaintiff has not taken heed of this
guidance.


                                                             5
determination. As such, Plaintiff has failed to persuade that any possible errors at step three

materially harmed him. As in Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005), “a

remand is not required here because it would not affect the outcome of the case.”

       Plaintiff next argues that, at step four, the ALJ’s residual functional capacity

determination is not supported by substantial evidence. As discussed, at step four, Plaintiff bears

the burden of proof, as well as the burden of showing that any error was harmful. At no point

does Plaintiff explain how the evidence of record might have justified a different residual

functional capacity determination. Notably, Plaintiff fails to identify any alleged limitation not

accounted for in the residual functional capacity limitations established by the ALJ. The ALJ’s

decision contains a lengthy discussion of the medical evidence of record, including evaluations

by treating physician(s), consultative examinations, and evaluations by state agency medical

consultants. Plaintiff’s brief does not even attempt to challenge the medical evidence mustered

by the ALJ. At best, Plaintiff points out pieces of evidence and testimony from Plaintiff and

Plaintiff’s wife that might have supported a different conclusion, that the ALJ found to be

unsupported by the record. This is not sufficient to merit a finding that the ALJ erred at step four.

Under Third Circuit law, the reviewing court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182

(3d Cir. 1992). If the ALJ’s findings of fact are supported by substantial evidence, this Court is

bound by those findings, “even if [it] would have decided the factual inquiry differently.”

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001). This Court finds that the ALJ’s residual

functional capacity determination is supported by substantial evidence.

       Finally, Plaintiff challenges the ALJ’s finding at step five that Plaintiff can perform

alternative, available work, as unsupported by substantial evidence. Specifically, Plaintiff takes



                                                 6
issue with the limitation found by the ALJ that Plaintiff could have only brief and superficial

interaction with supervisors. Plaintiff claims that “[t]he vocational witness testified that with this

restriction, there would still be work that an individual could perform. Frankly it is hard to

imagine what such work would be.” ECF No. 7 at 23. Plaintiff then proceeds to challenge the

meaning of the phrase “brief and superficial contact with supervisors,” arguing that “if it is if it is

true, as was found by the Administrative Law Judge, that only brief and superficial interaction

with supervisors can be tolerated, then the idea that there are a signfiicant [sic] number of jobs

possible cannot possibly be true,” Id. at 24, and that the idea such jobs as listed by the vocational

witness in response to the hypothetical exist is “nonsense.” Id. 2 These arguments have no basis

in the law. They are merely statements of disagreement with the vocational expert.

         The Third Circuit requires that, at step five, “the ALJ must accurately convey to the

vocational expert all of a claimant’s credibly established limitations.” Rutherford v. Barnhart,

399 F.3d 546, 554 (3d Cir. 2005). “Credibly established limitations” refers to limitations

established in the step four residual functional capacity determination. The hypothetical

presented to the vocational expert accurately conveyed all of Plaintiff’s credibly established

limitations. The ALJ did not err in her construction of the hypothetical. The vocational expert

testified that an individual with Plaintiff’s characteristics and Plaintiff’s residual functional

capacity could not perform Plaintiff’s past relevant work as a barber or construction worker, but

could perform the representative occupations of hand packager, industrial cleaner, and mail

clerk. The vocational expert’s testimony, based on Plaintiff’s credibly established limitations,

constitutes substantial evidence. Because the ALJ properly considered Plaintiff's limitations


2
  Plaintiff further contends that “[i]f the idea that there are jobs where supervision is actually ‘brief and superficial’
is, in fact, nonsense, then the Administrative Law Judge cannot rely on such testimony whether challenged at the
hearing or not. And a decision based, in ay [sic] part, on such testimony, cannot be found supported by substantial
evidence.”

                                                             7
supported by the record, the Court finds the ALJ’s decision to be supported by substantial

evidence.

       This Court has reviewed the ALJ’s decision and finds that the ALJ’s decision is

supported by substantial evidence. Plaintiff has failed to persuade this Court that the ALJ erred in

her decision or that he was harmed by any errors. This Court finds that the Commissioner’s

decision is supported by substantial evidence and is affirmed.



                                                         s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge


       Dated: November 7, 2018




                                                 8
